Citation Nr: 0502183	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  01-08 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of shell 
fragment wounds to Muscle Group VI, right, with fracture of 
the humerus, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from August 1950 to August 
1953, and from October 1953 to March 1954.  This matter comes 
before the Board of Veterans' Appeals (BVA or Board) on 
appeal from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which, among other things, denied the benefit sought 
on appeal.  The Board notes that all other issues appealed 
have been totally resolved in the veteran's favor and are no 
longer on appeal.

The Board first considered this appeal in May 2002 and 
increased the disability rating for Muscle Group VI to 40 
percent.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
February 2003 the Court granted a joint motion for remand, 
vacating the Board's May 2002 decision to the extent that it 
did not grant a rating higher than 40 percent for injuries to 
Muscle Group VI and remanding the matter for further 
development of the medical record and compliance with the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)).  In February 2004, the 
Board remanded the issue here on appeal to the RO.  The RO 
performed all requested development, but continued the 40 
percent rating currently assigned for injuries to Muscle 
Group VI.  As such, this matter is properly returned to the 
Board for further appellate consideration.

The record reflects that the veteran has requested a separate 
and distinct rating for scarring in the right arm and 
shoulder.  He already has a separate rating for scarring of 
the right shoulder and arm with a noncompensable rating 
assigned in an August 1954 rating decision.  This claim has 
not been addressed by the RO and is, thus, referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.


2.  The veteran is right hand dominant.

3.  The veteran suffered multiple shell fragment wounds to 
the right upper extremity and a comminuted compound fracture 
to the right humerus during service.

4.  The veteran has severe injury to Muscle Group VI and no 
more than slight injury to Muscle Group III, muscle groups in 
the same anatomical region.


CONCLUSIONS OF LAW

1.  Criteria for a rating higher than 40 percent for 
residuals of shell fragment wounds to Muscle Group VI, right, 
with fracture of the humerus, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.55, 4.56, 4.73, 
Diagnostic Code 5306 (2004).

2.  Criteria for a noncompensable rating for residuals of 
shell fragment wounds to Muscle Group III, right, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.55, 4.56, 4.73, Diagnostic Code 5303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's right shoulder and arm muscle injuries have 
been evaluated using the criteria of 38 C.F.R. Section 4.73, 
Diagnostic Code 5306, which allows for the assignment of 
evaluations when there is impairment in the extension of the 
elbow (long head of triceps is stabilizer of the shoulder 
joint).  Under this diagnostic code, a 40 percent evaluation 
is assigned for severe impairment of the dominant arm, a 30 
percent evaluation is assigned for moderately severe 
impairment, a 10 percent evaluation is assigned for moderate 
impairment, and a noncompensable evaluation is assigned when 
there is evidence of only slight impairment.

38 C.F.R. Section 4.56 sets out the criteria for evaluating 
muscle disabilities.  Specifically, a slight disability is a 
simple wound of muscle without debridement or infection.  
There must be objective findings of minimal scarring with no 
evidence of fascia defect, atrophy, or impaired tonus.  In 
order to be deemed "slight," there must be no impairment of 
function or metallic fragments retained in the muscle tissue.  
A moderate disability is a through-and-through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection.  There must be objective findings of scarring, 
small or linear, indicating a short track of missile through 
the muscle tissue.  There must also be some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  And, there must be a record of consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability.  For VA purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.

In order for a muscle injury to be deemed moderately severe, 
the wound must be a through-and-through or deep penetrating 
wound by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  There must also 
be evidence of scars indicating the track of a missile 
through one or more muscle groups as well as indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance compared with the sound side 
must demonstrate positive evidence of impairment.  A severe 
muscle injury must be a through-and-through or deep 
penetrating wound due to high-velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The residuals must be 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in the missile track; palpation shows loss 
of deep fascia or muscle substance, or soft flabby muscles in 
the wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.

The veteran has been assigned the maximum rating available 
under Diagnostic Code 5306, 40 percent for a severe injury to 
the dominant arm.  This rating is based on medical evidence 
that the veteran is right-hand dominant and suffered a 
comminuted, compound fracture to the right humerus during 
service.  He asserts, however, that a higher rating should be 
assigned based on pain and limitation as well as injury to 
Muscle Group III in addition to Muscle Group VI.

Muscle Group III injuries are evaluated using criteria found 
at 38 C.F.R. Section 4.73, Diagnostic Code 5303.  This 
diagnostic code focuses on elevation and abduction of the arm 
to shoulder level and the forward and backward swing of the 
arm.  Diagnostic Code 5303 utilizes the same evaluation scale 
as Diagnostic Code 5306 for slight to severe impairment with 
ratings ranging from noncompensable to 40 percent for the 
dominant arm.

It is important to point out at this juncture that 38 C.F.R. 
Section 4.55(e) specifically addresses muscle group injuries 
in the same anatomical region such as is presented in this 
case.  Specifically, for compensable muscle group injuries 
which are in the same anatomical region but do not act on the 
same joint, the evaluation for the most severely injured 
muscle group will be increased by one level and used as the 
combined evaluation for the affected muscle groups.  The 
regulation does not specifically address the situation in 
which the most severely injured muscle group is already 
assigned the highest schedular rating; there is no regulatory 
exception provided in this instance.  

With these considerations in mind, the Board looks to the 
medical evidence to determine the most advantageous rating 
available to the veteran for his right shoulder and arm 
disability.

Service medical records show that the veteran experienced 
shell fragment wounds to the right lateral chest, upper right 
arm and right shoulder as well as a compound, comminuted 
fracture of the right humerus in October 1951.  The wounds 
were debribed; the humerus was set and casted.  The veteran's 
right arm healed without incident and he was returned to duty 
asymptomatic in April 1952.  The veteran went on to serve in 
the United States Army for approximately two more years.

The veteran's first post-service examination was performed in 
June 1954.  At that time, x-rays showed a well-healed 
fracture of the right humerus shaft.  There were also small 
metallic foreign bodies scattered throughout the soft tissues 
of the right arm in the area of the elbow.

The veteran most recently requested an increase in disability 
rating in March 2000, stating that his right arm and shoulder 
hurt and got stiff; he also related that his hand felt numb 
occasionally.  Treatment records show complaints of chronic 
shoulder pain with discomfort in the neck.  The veteran is 
treated with medication for degenerative joint disease.

At his most recent VA orthopedic examination in July 2004, 
the veteran complained of continued pain and numbness in his 
right arm with flare-ups following increased use and changes 
in the weather.  He related that he stopped working as a 
janitor in the 1980's because his work duties aggravated his 
right arm.  Upon examination, a scar over the right posterior 
deltoid region (Muscle Group III) and multiple scars on the 
posterior aspect of the right arm (Muscle Group VI) were 
noted.  There was good alignment of the humerus.  The veteran 
was able to flex his right arm to 140 degrees with discomfort 
from the elbow to the shoulder starting at 90 degrees and no 
additional limitation of motion after repetitive motion; he 
had abduction to 120 degrees with discomfort starting at 90 
degrees and exterior rotation to 90 degrees with discomfort 
in the elbow, shoulder and right little finger at the maximum 
exterior rotation.  Grip strength was within normal limits.  
X-rays showed an old fracture midshaft of the right humerus 
and no significant abnormalities of the shoulder.  The 
diagnostic impression was residuals of shell fragment wounds 
over the triceps, Muscle Group VI, and involvement of the 
posterior deltoid, Muscle Group III.  Limitation of motion of 
the right elbow and some limitation of motion in the right 
shoulder were noted as the only functional limitations with a 
likely increase in functional loss with increased use or 
during flare-ups.

The veteran also underwent a neurological evaluation in July 
2004.  Strength and tone of the upper extremities were full 
and equal except for a minor limitation noted in the right 
elbow.  Deep tendon reflexes were intact and symmetrical and 
there was no sensory loss noted.  As such, the examiner found 
that there was no neurological damage or impairment as a 
result of the veteran's shrapnel wounds to the right upper 
extremity.

The Board points out that the veteran also underwent VA 
psychiatric examination in July 2004.  At this examination, 
the veteran related that he had been unable to work for quite 
some time because of his symptoms of post-traumatic stress 
disorder and his lifelong struggle with alcoholism.  The 
report does not contain any reference to limitation caused by 
shrapnel wounds.

Given the evidence as outlined above, the Board finds that 
the 40 percent evaluation assigned for injury to Muscle Group 
VI is appropriate as the medical record clearly shows that 
the veteran experienced a compound, comminuted fracture of 
the right humerus and that he has residual limitation of 
motion in the right elbow.  A higher schedular rating is not 
available for injuries to Muscle Group VI, however, the 
possibility of assignment of an extra-schedular rating is 
discussed below.

As for Muscle Group III, the Board finds that the veteran 
experiences no more than slight disability.  Specifically, 
the veteran's right shoulder injury is a simple wound of the 
muscle with minimal scarring and no evidence of fascia 
defect, atrophy, or impaired tonus; there is no impairment of 
elevation or abduction to shoulder level nor metallic 
fragments retained in the muscle tissue of the shoulder.  
Thus, under Diagnostic Code 5303, the veteran would be 
entitled to a noncompensable rating for injury to Muscle 
Group III.


As mentioned above, when there are compensable muscle group 
injuries in the same anatomical region, the evaluation of the 
most severely injured muscle group will be increased.  See 
38 C.F.R. § 4.55(e).  In this case, the veteran's injury to 
Muscle Group III is noncompensable.  Thus, strictly speaking, 
the cited regulation would not prohibit a separate, 
noncompensable rating for the injury to Muscle Group III, 
although the assignment of a separate compensable rating is 
prohibited.  

The Board need not address any additional increase in the 
rating of the most severely injured muscle group, Muscle 
Group VI in this case, as the current rating is the highest 
schedular rating.  The Board has, however, considered the 
possibility of whether a rating higher than 40 percent may be 
assigned on the basis of limitation of motion and/or 
impairment of the humerus.  The Board has also considered 
whether a separate, compensable rating might be assigned on 
the basis of neurological impairment, but notes that due to 
the lack of objective medical findings of neurological 
damage, a compensable evaluation based on neurological 
impairment is not available.  See also 38 C.F.R. § 4.55(a), 
which prohibits combining a muscle injury rating with a 
peripheral nerve paralysis rating for the same body part, 
unless the injuries affect different functions.

A rating higher than 40 percent based on limitation of motion 
in the elbow requires a showing of ankylosis of the joint, 
flexion limited to 45 degrees, or extension limited to 110 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5206, 
5207.  A rating higher than 40 percent for other impairment 
of the humerus requires a showing of a fibrous union or 
nonunion of the humerus.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5202.  And, a rating higher than 40 percent based on 
limitation of motion in the shoulder requires a showing of 
ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200.

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  In accordance therewith, and in accordance with 
38 C.F.R. Section 4.59, which requires consideration of 
painful motion with any form of arthritis, the veteran's 
reports of pain have been considered in conjunction with the 
Board's review of the limitation of motion diagnostic codes.  
It is important to note, however, that the ratings for muscle 
injury expressly include consideration of complaints of pain, 
fatigability, etc.  See 38 C.F.R. § 4.56.  Consequently, 
38 C.F.R. § 4.14 would prohibit assigning separate, 
compensable ratings for muscle injury and for limitation of 
motion of the joint acted upon by the injured muscle group, 
complaints of pain, fatigability, etc.  The Board is, 
therefore, limited to considering whether the diagnostic 
codes for limitation of motion or impairment of the humerus 
would support a higher rating.

Following a complete review of the record evidence, the Board 
finds that the veteran is not entitled to a rating even 
remotely close to the 40 percent currently assigned, much 
less a higher rating, if rated solely on limitation of motion 
with pain and excess fatigability as he maintains almost a 
full range of motion which would be rated as noncompensable 
under all limitation of motion diagnostic codes.  
Additionally, he does not meet criteria for a compensable 
evaluation based on nonunion of the humerus as x-ray evidence 
clearly shows a well-healed fracture.  Thus, the Board finds 
that the currently assigned 40 percent evaluation is 
appropriate and assignment of a higher rating on a schedular 
basis is denied.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is totally unemployable 
because of his service-connected right upper extremity 
disability, he has not identified any specific factors which 
may be considered to be exceptional or unusual in light of 
VA's schedule of ratings and the Board has been similarly 
unsuccessful.  The veteran has not required frequent periods 
of hospitalization for his right shoulder and arm disability; 
his hospitalizations have been for psychiatric impairment.  
Additionally, treatment records are void of any finding of 
exceptional limitation due to the upper extremity disability 
beyond that contemplated by the schedule of ratings.  It is 
important to note that not only has the veteran asserted that 
he is unemployable due to physical impairment, he asserted in 
conjunction with his claim of entitlement to a higher rating 
for a psychiatric disability that he was completely 
unemployable due to symptoms of his psychiatric disability; 
the veteran is rated 100 percent disabled due to his service-
connected post-traumatic stress disorder.

The Board does not doubt that limitation caused by pain and 
fatigue in the dominant arm and limited flexion in the elbow 
would have an adverse impact on employability; however, loss 
of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the evaluations assigned in this decision adequately 
reflect the clinically established impairments experienced by 
the veteran and a rating higher than 40 percent for injuries 
to Muscle Groups III and VI of the right dominant arm is 
denied.

II.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 
 
Duty to Notify

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in June 2001, shortly after the 
VCAA was enacted, and the VCAA notice was first given to the 
veteran in April 2004.  Fortunately, the Court acknowledged 
in Pelegrini II that some claims were pending at the time the 
VCAA was enacted and that proper notice prior to the initial 
AOJ decision was impossible and/or was not given.  The Court 
specifically stated in Pelegrini II that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in April 2004.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claim and the responsibilities of VA and the veteran in 
obtaining evidence.  The letter stated that (1) the evidence 
needed to substantiate the veteran's claim was, among other 
things, evidence that the veteran's service-connected 
disability was more severe than rated, (2) VA would obtain 
relevant records from any Federal agency and relevant records 
identified by the veteran, and (3) the veteran is responsible 
for supplying VA with sufficient information to obtain 
relevant records on his behalf and is ultimately responsible 
for submitting all relevant evidence not in the possession of 
a Federal department or agency.  The Board notes that 
although the Court in Pelegrini I and again in Pelegrini II 
indicated that there was a fourth element of notification, VA 
General Counsel rendered a Precedential Opinion in February 
2004, finding that 38 U.S.C. Section 5103(a) does not require 
VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim.  See 
VAOPGCPREC 1-2004 (Feb. 24, 2004).  Thus, under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Furthermore, the veteran was afforded the opportunity to 
testify before an RO hearing officer and/or the Board, but 
elected not to do so.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

A rating higher than 40 percent for residuals of shell 
fragment wounds to Muscle Group VI, right, with fracture of 
the humerus, is denied.

A noncompensable rating for shell fragment wounds to Muscle 
Group III is granted, subject to the laws and regulations 
governing the award of monetary benefits.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


